Title: Charles-Guillaume-Frédéric Dumas to the American Commissioners, 3 July 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, July 3, 1778, in French: What I said in my last about Amsterdam’s borrowing was much exaggerated; my informant was mistaken, and our friend van Berckel set me straight. Yesterday I communicated the treaty to him and to the Burgomaster of Amsterdam, and they were pleased with it; now we have only to let the peat slowly catch fire. You will see, by the enclosed gazette and others, that I am using the material you sent me; it is having a positive effect. Ever since Saratoga I have given our friends here control of the battlefield. We learned this morning from the British papers that Keppel’s fleet did nothing but take two frigates, begin hostilities, and then retire before the French coming out of Brest. It was good to hear of the arrival of the Deane because I knew that my friend Carmichael was on board.>
